{¶ 28} I concur in the majority's analysis and disposition of appellant's Pro Se Brief Assignment II. I further concur in the majority's disposition of appellant's Pro Se Brief Assignment I, Supplemental Brief Assignments I, II, and III but do so solely on the basis the sentence was jointly recommended.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Stark County Court of Common Pleas is affirmed. Costs assessed to appellant.